Cameron Hill Constr., LLC v Syracuse Univ. (2017 NY Slip Op 06756)





Cameron Hill Constr., LLC v Syracuse Univ.


2017 NY Slip Op 06756


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ.


975 CA 17-00260

[*1]CAMERON HILL CONSTRUCTION, LLC, PLAINTIFF-RESPONDENT,
vSYRACUSE UNIVERSITY, DEFENDANT-APPELLANT, ET AL., DEFENDANTS.


KASOWITZ, BENSON, TORRES & FRIEDMAN LLP, NEW YORK CITY (JENNIFER S. RECINE OF COUNSEL), FOR DEFENDANT-APPELLANT.
CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (JOHN C. CHERUNDOLO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered January 11, 2017. The order, among other things, denied the motions of defendant Syracuse University for summary judgment and to vacate a preliminary injunction. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court